Appeal, insofar as taken from that portion of the Appellate Division order which affirmed Supreme Court’s order denying appellant’s motion for a preliminary injunction, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action/proceeding within the meaning of the Constitution; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.